DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 07 April 2021.
Claims 1-8 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 April 2021 and 29 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,005,543 in view of Frenne et al. (US Publication 2014/0050159).

Instant Application (17/225,029) 
Patent (11,005,543)
1. A communication apparatus comprising: a receiver, which, in operation, receives downlink control information including Demodulation Reference Signal (DMRS) antenna port information; and circuitry, which, in operation, identifies one or more antenna ports used for transmission of reference signals based on the DMRS antenna port information, wherein the one or more antenna ports are selected from a plurality of candidates including a first antenna port pair, a second antenna port pair, and a single antenna port, wherein the first antenna port pair is an antenna port pair in which reference signals of a first antenna port and a second antenna port are assigned in different resource elements and power boosting is applied to the reference signals, the second antenna port pair is an antenna port pair in which the reference signals of the first antenna port and a third antenna port are assigned in same resource elements and power boosting is not applied to the reference signals, and the single antenna port is the second antenna port.
1. A reception apparatus comprising: reception circuitry, which, in operation, receives from a communication partner apparatus a signal including Demodulation Reference Signal (DMRS) port information and DMRSs; and control circuitry, coupled to the reception circuitry, wherein the control circuitry, in operation, identifies one or more antenna ports used for transmission of the signal based on the DMRS antenna port information, wherein the one or more antenna ports are selected from four antenna ports, and the one or more antenna ports are selected from a plurality of candidates including a first antenna port pair, a second antenna port pair, and an antenna port, wherein the first antenna port pair is an antenna port pair in which the reference signals are not mutually code-multiplexed, the second antenna port pair is an antenna port pair in which the reference signals are code multiplexed, and the antenna port is included in the first antenna port pair and is not included in the second antenna port pair.
3. A communication method, comprising: receiving downlink control information including Demodulation Reference Signal (DMRS) antenna port information; and identifying one or more antenna ports used for transmission of reference signals based on the DMRS antenna port information, wherein the one or more antenna ports are selected from a plurality of candidates including a first antenna port pair, a second antenna port pair, and a single antenna port, wherein the first antenna port pair is an antenna port pair in which the reference signals of a first antenna port and a second antenna port are assigned in different resource elements and power boosting is applied to the reference signals, the second antenna port pair is an antenna port pair in which the reference signals of the first antenna port and a third antenna port are assigned in same resource elements and power boosting is not applied to the reference signals, and the single antenna port is the second antenna port.
2. A reception method comprising: receiving from a communication partner apparatus a signal including Demodulation Reference Signal (DMRS) antenna port information and DMRSs; and identifying one or more antenna ports used for transmission of the signal based on the DMRS antenna port information, wherein the one or more antenna ports are selected from four antenna ports, and the one or more antenna ports are selected from a plurality of candidates including a first antenna port pair, a second antenna port pair, and an antenna port, wherein the first antenna port pair is an antenna port pair in which the reference signals are not mutually code-multiplexed, the second antenna port pair is an antenna port pair in which the reference signals are code multiplexed, and the antenna port is included in the first antenna port pair and is not included in the second antenna port pair.


In regarding claim 1 and 3 of the instant application, In view of the above, patent claim 1 and 2 does not disclose wherein the first antenna port pair is an antenna port pair in which reference signals of a first antenna port and a second antenna port are assigned in different resource elements and power boosting is applied to the reference signals, the second antenna port pair is an antenna port pair in which the reference signals of the first antenna port and a third antenna port are assigned in same resource elements and power boosting is not applied to the reference signals. Frenne discloses transmit wherein the first antenna port pair is an antenna port pair in which reference signals of a first antenna port and a second antenna port are assigned in different resource elements and power boosting is applied to the reference signals, the second antenna port pair is an antenna port pair in which the reference signals of the first antenna port and a third antenna port are assigned in same resource elements and power boosting is not applied to the reference signals (Paragraph 91). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. patent number 11,005,543 to include wherein the first antenna port pair is an antenna port pair in which reference signals of a first antenna port and a second antenna port are assigned in different resource elements and power boosting is applied to the reference signals, the second antenna port pair is an antenna port pair in which the reference signals of the first antenna port and a third antenna port are assigned in same resource elements and power boosting is not applied to the reference signals of Frenne. The motivation for combining U.S. patent number 11,005,543 and Frenne is to be able to wherein the first antenna port pair is an antenna port pair in which reference signals of a first antenna port and a second antenna port are assigned in different resource elements and power boosting is applied to the reference signals, the second antenna port pair is an antenna port pair in which the reference signals of the first antenna port and a third antenna port are assigned in same resource elements and power boosting is not applied to the reference signals. 
Dependent claims 2 and 4-8 are rejected for same reason stated above.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472